[Cite as State v. Thompson, 2022-Ohio-2316.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                     CLARK COUNTY

 STATE OF OHIO                                       :
                                                     :
         Plaintiff-Appellee                          :   Appellate Case No. 2022-CA-3
                                                     :
 v.                                                  :   Trial Court Case No. 2020-CR-59
                                                     :
 JACOB THOMPSON                                      :   (Criminal Appeal from
                                                     :   Common Pleas Court)
         Defendant-Appellant                         :
                                                     :

                                                ...........

                                               OPINION

                              Rendered on the 1st day of July, 2022.

                                                ...........

IAN A. RICHARDSON, Atty. Reg. No. 0100124, Assistant Prosecuting Attorney, Clark
County Prosecutor’s Office, Appellate Division, 50 East Columbia Street, Suite 449,
Springfield, OH 45502
      Attorney for Plaintiff-Appellee

KIRSTEN KNIGHT, Atty. Reg. No. 0080433, P.O. Box 137, Germantown, Ohio 45327
     Attorney for Defendant-Appellant

                                               .............

EPLEY, J.
                                                                                        -2-


       {¶ 1} Jacob Thompson appeals from the trial court’s judgment resentencing him to

a minimum of 10 years and a maximum of 15 years in prison for rape, a first-degree

felony. He claims that his sentence is unsupported by the record and therefore contrary

to law. For the following reasons, the trial court’s judgment will be affirmed.

                            I. Facts and Procedural History

       {¶ 2} Following a jury trial, Thompson was found guilty of one count of rape in

violation of R.C. 2907.02(A)(1)(c), a felony of the first degree, and one count of sexual

battery in violation of R.C. 2907.03(A)(2), a felony of the third degree. At his initial

sentencing, the trial court merged the offenses, and the State elected to proceed to

sentencing on the rape offense. The court imposed a minimum of 10 years and a

maximum of 15 years in prison, in accordance with the Reagan Tokes Act, and

designated him a Tier III sex offender.

       {¶ 3} Thompson appealed from his conviction, challenging the constitutionality of

the Reagan Tokes Act and the trial court’s imposition of an indefinite sentence. We

rejected Thompson’s arguments that the Act violated the separation of powers doctrine,

his due process rights, and his right to trial by jury. State v. Thompson, 2d Dist. Clark

No. 2020-CA-60, 2021-Ohio-4027.           As for the court’s imposition of the indefinite

sentence, the court had advised Thompson at the sentencing hearing that it was required

to impose an indefinite sentence and that there was a presumption that he would be

released after serving the minimum term of ten years. We concluded, however, that the

sentence was contrary to law, because the trial court failed to notify him at sentencing of

the rebuttable nature of the presumption or to advise him of the remaining notifications
                                                                                          -3-


set forth in R.C. 2929.19(B)(2)(c). Id. at ¶ 32. We therefore reversed Thompson’s

sentence and remanded for resentencing pursuant to R.C. 2929.19(B)(2)(c). Id. at ¶ 33.

       {¶ 4} The trial court conducted a resentencing hearing on December 16, 2021.

The court proceeded without a presentence investigation, indicating that it had sat

through the trial and heard all of the facts and circumstances of the case. The court then

heard statements from defense counsel, Thompson, and Thompson’s daughter, who

made a statement on his behalf. The prosecutor again asked the trial court to merge the

rape and sexual battery offenses, to impose 10 to 15 years in prison for rape, and to

classify him a Tier III sex offender.

       {¶ 5} As requested by the State, the trial court merged the offenses, imposed the

indefinite prison term of 10 to 15 years in prison for the rape, and designated Thompson

a Tier III sex offender. The court notified Thompson of his registration requirements as

a Tier III sex offender, his postrelease control obligation and the consequences of

violating postrelease control, and the required notifications for his indefinite sentence, as

set forth in R.C. 2929.19(B)(2)(c). The trial court filed a written judgment, consistent with

its oral pronouncements, on the same day.

       {¶ 6} Thompson appeals from the trial court’s December 16, 2021 judgment.

                           II. Review of Thompson’s Sentence

       {¶ 7} In his sole assignment of error, Thompson claims that the trial court’s

sentence of a minimum of 10 years and maximum of 15 years was contrary to law. He

notes that the trial court made no findings at sentencing and contends that the record

does not support the sentence. Thompson argues: “Without some findings on the part
                                                                                        -4-


of the trial court Appellant’s sentence is excessive and is contrary to law.”

       {¶ 8} In response, the State asserts that Thompson’s challenge to the length of his

sentence is “outside the scope of appealable issues,” because our remand was limited to

providing the oral notifications under R.C. 2929.19(B)(2)(c).        We infer the State’s

argument to be that the trial court exceeded the scope of our mandate by conducting a

de novo sentencing hearing and that the trial court should have simply provided

Thompson the oral notifications required by R.C. 2929.19(B)(2)(c) that it had not

previously given.    As a result, the length of Thompson’s prison sentence was res

judicata. Alternatively, the State argues that, even if the length of Thompson’s sentence

were appealable, the sentence was supported by the record, was within the statutory

range, and was not otherwise contrary to law.

       {¶ 9} Because the trial court imposed the same sentence as had previously been

imposed, we decline to address whether the trial court went beyond our mandate at the

December 16, 2021 sentencing hearing. Even assuming that the trial court properly

conducted a de novo sentencing hearing, we find no merit to Thompson’s arguments.

       {¶ 10} “The trial court has full discretion to impose any sentence within the

authorized statutory range, and the court is not required to make any findings or give its

reasons for imposing maximum or more than minimum sentences.” State v. King, 2013-

Ohio-2021, 992 N.E.2d 491, ¶ 45 (2d Dist.). However, in exercising its discretion, a trial

court must consider the statutory policies that apply to every felony offense, including

those set out in R.C. 2929.11 and R.C. 2929.12. State v. Leopard, 194 Ohio App.3d

500, 2011-Ohio-3864, 957 N.E.2d 55, ¶ 11 (2d Dist.), citing State v. Mathis, 109 Ohio
                                                                                            -5-


St.3d 54, 2006-Ohio-855, 846 N.E.2d 1, ¶ 38.

       {¶ 11} In reviewing felony sentences, appellate courts must apply the standard of

review set forth in R.C. 2953.08(G)(2). See State v. Marcum, 146 Ohio St.3d 516, 2016-

Ohio-1002, 59 N.E.3d 1231, ¶ 9. Under that statute, an appellate court may increase,

reduce, or modify a sentence, or it may vacate the sentence and remand for resentencing,

only if it “clearly and convincingly” finds either (1) that the record does not support certain

specified findings or (2) that the sentence imposed is contrary to law. State v. Huffman,

2d Dist. Miami No. 2016-CA-16, 2017-Ohio-4097, ¶ 6.

       {¶ 12} The Ohio Supreme Court has stated that R.C. 2953.08(G)(2)(b) “does not

provide a basis for an appellate court to modify or vacate a sentence based on its view

that the sentence is not supported by the record under R.C. 2929.11 and 2929.12.” State

v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, ¶ 39. “When reviewing

felony sentences that are imposed solely after considering the factors in R.C. 2929.11

and R.C. 2929.12, we do not analyze whether those sentences are unsupported by the

record.” State v. McDaniel, 2d Dist. Darke No. 2020-CA-3, 2021-Ohio-1519, ¶ 11, citing

State v. Dorsey, 2d Dist. Montgomery No. 28747, 2021-Ohio-76, ¶ 18; Jones at ¶ 26-29.

Instead, “[w]e simply must determine whether those sentences are contrary to law.”

Dorsey at ¶ 18.

       {¶ 13} “A sentence is contrary to law when it does not fall within the statutory range

for the offense or if the trial court fails to consider the purposes and principles of felony

sentencing set forth in R.C. 2929.11 and the sentencing factors set forth in R.C. 2929.12.”

(Citation omitted.) State v. Brown, 2017-Ohio-8416, 99 N.E.3d 1135, ¶ 74 (2d Dist.).
                                                                                         -6-


       {¶ 14} Thompson does not dispute that his minimum prison term for rape falls

within the statutory range for a first-degree felony. The rape offense was a qualifying

felony under R.C. 2929.144(A), and the trial court properly calculated the maximum prison

term for the offense.     The trial court provided the notifications required by R.C.

2929.19(B)(2)(c), both orally and in the judgment entry.

       {¶ 15} Although the trial court did not mention R.C. 2929.11 and R.C. 2929.12 at

the sentencing hearing, the trial court stated in its judgment entry that it had considered

the record, oral statements of counsel, the defendant’s statement, the defendant’s

criminal history, and the principles and purpose of sentencing under R.C. 2929.11. The

court further indicated that it had balanced the seriousness and recidivism factors under

R.C. 2929.12. The trial court made no findings to support its sentence, but it was under

no obligation to do so, and there is nothing in the record to suggest that the court failed

to consider each sentencing factor.      On this record, Thompson’s sentence was not

contrary to law. Thompson’s argument that his sentence is not supported by the record

under R.C. 2929.11 and R.C. 2929.12 is precluded by Jones.

       {¶ 16} Thompson’s assignment of error is overruled.

                                      III. Conclusion

       {¶ 17} The trial court’s judgment will be affirmed.

                                     .............



TUCKER, P.J. and DONOVAN, J., concur.


Copies sent to:
                            -7-



Ian A. Richardson
Kirsten Knight
Hon. Douglas M. Rastatter